--------------------------------------------------------------------------------

EXHIBIT 10.2


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO NANOVIRICIDES, INC.,
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
_______, 2009
Warrant No.: 2009-____

 
COMMON STOCK PURCHASE WARRANT


Right to Purchase ______ Shares of Common Stock of


NANOVIRICIDES, INC.


NANOVIRICIDES, INC., a corporation organized under the laws of the State of
Nevada (the “Company”), hereby certifies that, for value received,
_________________________ ____________, or its successors or assigns (the
“Holder”) is entitled to purchase from the Company upon the due exercise hereof,
and subject to the terms and conditions herein, from the date of issue of this
warrant (the “Warrant”) until the third anniversary of the issuance hereof (the
"Expiration Date"), all or any part of __________ fully paid and non-assessable
shares of common stock, no par value per share (the "Common Stock") of the
Company, upon surrender hereof, with the exercise form annexed hereto duly
completed and executed, at the office of the Company and upon simultaneous
payment therefore in cash or by certified or official bank check, payable to the
order of the Company, at a per share exercise price (“Exercise Price”) of One
Dollar ($1.00), subject to adjustment as provided herein.


1.             Restriction on Transfer.  No resale of the Warrant or of any of
the shares of Common Stock underlying the exercise of the Warrant (the
“Underlying Stock”) will be made unless such resale is registered pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission (the "Commission") or an exemption from registration under the
Securities Act of 1933, as amended (the "Securities Act"). By acceptance of this
agreement, the Holder agrees, for itself and all subsequent holders, that prior
to making any disposition of the Warrant or of any Underlying Stock, the Holder
shall give written notice to the Company describing briefly the proposed
disposition; and no such disposition shall be made unless and until (i) the
Company has notified the Holder that, in the opinion of counsel satisfactory to
it, no registration or other action under the Securities Act is required with
respect to such disposition (which opinion may be conditioned upon the
transferee's assuming the Holder's obligation hereunder); or (ii) a registration
statement under the Securities Act has been filed by the Company and declared
effective by the Commission or other such similar action has been taken.

 
 

--------------------------------------------------------------------------------

 

2.             Expiration of Warrant.  Unless this Warrant and the Exercise
Price are tendered as herein provided before the close of business on the
Expiration Date, this Warrant will become wholly void and all rights and
obligations set forth herein shall expire and terminate.


3.             Partial Exercise.  If this Warrant is exercised for less than all
the shares that may be purchased upon the exercise hereof, the Warrant shall be
surrendered by the Holder and replaced with a new warrant of like tender in the
name of the Holder providing for the right to purchase the number of shares of
Underlying Stock as to which this Warrant has not yet been exercised.


4.             Adjustments.  The Exercise Price and the number of shares of
Underlying Stock of the Company issuable pursuant to such exercise is subject to
adjustment as follows:


(a)           In case the Company shall at any time declare a stock dividend or
stock split on the outstanding shares of Common Stock in shares of its Common
Stock, then the Exercise Price and number of shares of Underlying Stock shall be
proportionately adjusted so that the holder of any Warrant exercised after such
time shall be entitled to receive the aggregate number and kind of shares which
if such Warrant had been exercised immediately prior to such time, he or she
would have owned upon such exercise and been entitled to receive by virtue of
such dividend.


(b)           In case the Company shall at any time subdivide or combine the
outstanding shares of the Common Stock, the Exercise Price, initial or adjusted,
in effect immediately prior to such subdivision or combination shall forthwith
be proportionately decreased in the case of subdivision or increased in the case
of combination.


(c)           In case of any capital reorganization, sale of substantially all
the assets of the Company, or any reclassification of the shares of Common Stock
of the Company, or in case of any consolidation with or merger of the Company
into or with another corporation, then as a part of such reorganization sale
reclassification, consolidation or merger, as the case may be, provision shall
be made so that the registered owner of the Warrant evidenced hereby shall have
the right thereafter to receive upon the exercise thereof the kind and amount of
shares of stock or other securities or property which he would have been
entitled to receive if immediately prior to such reorganization,
reclassification, consolidation or merger, he had held the number of shares of
Underlying Stock which were then issuable upon the exercise of the Warrant
evidenced hereby, to the end that the provisions set forth (including provisions
with respect to adjustments of the Exercise Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of such Warrants.


(d)           If the Company at any time makes any spin-off, split-off, or
distribution of assets upon or with respect to its Common Stock, as a
liquidating or partial liquidating dividend, spin-off, or by way of return of
capital, or other than as dividend payable out of earnings or any surplus
legally available for dividends, the Holder then outstanding shall, upon the
exercise of the Warrant, receive, in addition to the shares of Common Stock then
issuable on exercise of the Warrant, the amount of such assets (or, at the
option of the Company, a sum equal to the value thereof at the time of the
distributions) which would have been payable to such holder had he or she
exercised the Warrant immediately prior to the record date for such
distribution.

 
 

--------------------------------------------------------------------------------

 

(e)           When any adjustment is required to be made to the Exercise Price,
the number of shares of Common Stock issuable shall be determined as provided
for in paragraph (f) hereof. No fractional shares of Common Stock shall be
issued upon the exercise of the Warrant.  The Company shall round all fractional
shares to the next whole share.


(f)           Whenever the Exercise Price is adjusted as provided above, the
number of shares of Underlying Stock immediately prior to such adjustment shall
be increased, effective simultaneously with such adjustment, by a number of
shares of Common Stock computed by multiplying such number of shares of Common
Stock by a fraction, the numerator of which is the Exercise Price in effect
immediately prior to such adjustment and the denominator of which is the
Exercise Price in effect upon such adjustment, and the number of shares of
Underlying Stock arrived at by making said computation shall be added to the
number of shares of Underlying Stock immediately prior to such adjustment. The
total number of shares arrived at by making the computation provided for in the
immediately preceding sentence shall thereupon be the number of shares of Common
Stock issuable upon exercise or the Warrant and the Company shall forthwith
determine the new Exercise Price.


5.             Delivery of Underlying Stock.  As soon as practicable after the
exercise hereof, the Company shall deliver a certificate or certificates for the
number of full shares of Underlying Stock, all of which shall be fully paid and
nonassessable, to the person or persons entitled to receive the same provided no
sale, offer to sell or transfer of the Underlying Stock or of this Warrant, or
of any shares or other securities issued in exchange for or in respect of such
shares, shall be made unless a registration statement under the Act, with
respect to such shares, is in effect or an exemption from the registration
requirements of such Act is applicable to such shares.


6.             Condition of Exercise of Warrant.


(a)           Unless exercised pursuant to an effective registration statement
under the Securities Act which includes the Underlying Stock, it shall be a
condition to any exercise of this Warrant that the Company shall have received,
at the time of such exercise, a representation in writing from the recipient in
the form attached hereto as Exhibit A-1, that the Shares being issued upon
exercise, are being acquired for investment and not with a view to any sale or
distribution thereof.


(b) Each certificate evidencing the Underlying Stock issued upon exercise of
this Warrant, shall be stamped or imprinted with a legend substantially in the
following form:


"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities have been acquired for
investment and may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably acceptable to the
Company, that registration is not required under said Act or unless sold
pursuant to Rule 144 under said Act."


Subject to this Section 5, the Company may instruct its transfer agent not to
register the transfer of all or a part of this Warrant, or any of the Shares,
unless one of the conditions specified in the above legend is satisfied.

 
 

--------------------------------------------------------------------------------

 

7.             Representations and Warranties of the Company.  The Company
represents and warrants to the Holder as follows:


(a)           This Warrant has been duly authorized and executed by the Company
and is a valid and binding obligation of the Company enforceable in accordance
with its terms;


(b)           The Underlying Stock has been duly authorized and reserved for
issuance by the Company and, when issued in accordance with the terms hereof,
will be validly issued, fully paid and nonassessable;


(c)           The execution and delivery of this Warrant are not, and the
issuance of the Underlying Stock upon exercise of this Warrant in accordance
with the terms hereof will not be, inconsistent with the Company’s Articles of
Incorporation or By-laws, as amended.


8.             Representations and Warranties by the Holder.  The Holder
represents and warrants to the Company as follows:


(a)           This Warrant is being acquired for its own account, for investment
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act.  Upon exercise
of this Warrant, the Holder shall, if so requested by the Company, confirm in
writing, in a form reasonably satisfactory to the Company, that the Underlying
Stock issuable upon exercise of this Warrant is being acquired for investment
and not with a view toward distribution or resale.


(b)           The Holder understands that the Warrant and the Underlying Stock
have not been registered under the Securities Act by reason of their issuance in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(2) thereof, and that they must be
held by the Holder indefinitely, and that the Holder must therefore bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempted from such
registration.


(c)           The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Underlying Stock and of protecting its
interests in connection therewith.


(d)           The Holder is able to bear the economic risk of the purchase of
the Underlying Stock pursuant to the terms of this Warrant.


9.             Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a warrant-   holder, to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

 
 

--------------------------------------------------------------------------------

 

10.           Miscellaneous.


(a)           This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


(b)           This Warrant shall be governed by and construed in accordance with
the laws of State of Nevada without regard to principles of conflicts of
laws.  Any action brought concerning the transactions contemplated by this
Warrant shall be brought only in the state courts of New York or in the federal
courts located in the state of New York; provided, however, that the Company may
choose to waive this provision and bring an action outside the state of New
York.


(c)           The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.


(d)           The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.


(e)           The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or assigns of the Company and of the holder or
holders hereof and of the Underlying Stock.


(f)           This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.


(g)           Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company at
its expense will execute and deliver to the holder of record, in lieu thereof, a
new Warrant of like date and tenor.


(h)           This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Company and the
Holder.


(i)             Receipt of this Warrant by the Holder hereof shall constitute
acceptance of and agreement to the foregoing terms and conditions.




(The rest of this page left intentionally blank.)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.


Dated: _____________, 2009


NANOVIRICIDES, INC.


By:
   
 
Name:
   
 
Title:
   



Warrant Holder:
 



Address:
         



 

--------------------------------------------------------------------------------